DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 14 March 2022, have been entered in full.  Claims 1-46 are canceled. Claims 47, 54, 57 and 60 are amended. Claims 47-62 are under examination. 
		Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 11 February 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Withdrawn Objections And/Or Rejections
	The rejection to claims 54, 57 and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as set forth at page 13 of the previous Office Action (10 September 2021), is withdrawn in view of the amendment (14 March 2022).
	The rejection to claim 62 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at pages 13-14 of the previous Office Action (10 September 2021), is withdrawn in view of Applicant’s arguments (14 March 2022).

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-62 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating hidradenitis suppurativa with an anti-IL-17 or antigen binding fragment thereof as claimed in claim 47, achieving NRS30 by week 16 of treatment as claimed in claim 57 and reduction of modified Sartorius score as claimed in claim 61
does not reasonably provide enablement for:
a sustained response after one year of treatment as claimed in claims 48 and 49, reduction of less than or equal to 6 as measured by DLQI as claimed in claim 57, or an improvement in DLQI as claimed in claim 61.
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (10 September 2021).
Applicant argues that the test for enablement is whether a skilled person would be able to make and use the claimed invention without undue experimentation. Applicant cites MPEP 2164.01(a).  Applicant maintains that the Examples provided in the application as filed utilize modeling and simulation techniques informed by the 52-week clinical trial outcomes in the secukinumab OPTIMIZE (NCT02409667) study. Applicant submits that the present application teaches for the first time the unexpected result that HS patients, who have deep tissue disease, may benefit from more frequent administration of secukinumab, such as administration every two weeks in the maintenance phase. Applicant argues that the present application further discloses a detailed clinical trial protocol to demonstrate this effect. Applicant argues that having established the efficacious dosage regiment recited in the instant claims, a skilled person would have no trouble actually performing the recited administration. Applicant argues that the present application is supported by sufficient data and description to enable one skilled in the art to make and use the invention as claimed. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  MPEP 2164.01(b) teaches: As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
In the instant case, the specification fails to teach how to have a sustained response after one year of treatment as claimed in claims 48 and 49, reduction of less than or equal to 6 as measured by DLQI as claimed in claim 57, or an improvement in DLQI as claimed in claim 61. 
2.  Applicant maintains that the Examples provided in the application as filed utilize modeling and simulation techniques informed by the 52-week clinical trial outcomes in the secukinumab OPTIMIZE (NCT02409667) study. However, the OPTIMIZE (NCT02409667) study does not teach administering secukinumab subcutaneously (s.c.) at a dose of 300 mg weekly during weeks 0, 1, 2 and 3 and thereafter s.c.  at a dose of 300 mg every two weeks beginning during week 4. 
	3.  Applicant submits that the present application teaches for the first time the unexpected result that HS patients, who have deep tissue disease, may benefit from more frequent administration of secukinumab, such as administration every two weeks in the maintenance phase. Applicant argues that the present application further discloses a detailed clinical trial protocol to demonstrate this effect.
The Examiner does not agree with Applicant’s assessment of the instant application. The Examiner does not understand Applicant’s arguments regarding unexpected results when the specification fails to teach any results. FIG. 2 displays the simulated secukinumab PASI 90 responder rates up to week 52 for the different secukinumab regimens in subjects with bodyweight greater than or equal to 90 kg. The curves show median of simulated responder rates, and the surrounding shaded region provides 95% prediction interval of simulations. FIG. 3A shows two secukinumab dosing regimens with the same loading dose but different maintenance dose, i.e. every two weeks (Q2wks) or every four weeks (Q4wks). FIG. 3B shows the two proposed secukinumab HS clinical trials, one employing concomitant antibiotics, and the other without concomitant antibiotics. FIG. 4 shows the predicted secukinumab systemic exposure with 2 and 4 weeks dosing intervals during maintenance at the 300 mg dose level. FIG. 5 shows simulated PASI 90 responder rates and corresponding trough concentrations (mcg/mL) for secukinumab achieved using 300 mg Q2W and 300 mg Q4W based on patient bodyweight greater or less than 90 kg (paras 0015-0019). Table & sets forth details of the clinical trial design to demonstrate the efficacy of two secukinumab dose regimens compared to placebo by assessing the proportion of subjects achieving HiSCR after 16 weeks of treatment (para 0209).
There is no data at the claimed time point (i.e. administering secukinumab subcutaneously (s.c.) at a dose of 300 mg weekly during weeks 0, 1, 2 and 3 and thereafter s.c.  at a dose of 300 mg every two weeks beginning during week 4, after one year treatment)  with the claim antibody. There is no data of one year of treatment with the claimed antibody and the assessment of inflammatory count and HiSCR. There is no data of one year of treatment with antibody secukinumab and the assessment of inflammatory count and HiSCR. 
Regarding dermatology life quality index (DLQI), the previous Examiner stated that the prior art acknowledged that the DLQI had not improved with secukinumab treatment (prior Office Action, 3/23/21; pages 3-4).  Further, the instant specification fails to teach the DLQI after secukinumab treatment. Thus, it cannot be said that the instant specification provides the necessary guidance and the state of the prior art evidences the unpredictability. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 47, 53, 55, 60-62 remain rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al. (Acta Derm Venereol 2018; 98: 151-152; ePub ahead of print Sep 13, 2017) in view of Thorlacius et al. (British Journal of Dermatology (2018) 179, pp182-185; ePub 27 June 2017), Dick et al. (Ophthalmology 2013; 120:777-787) and Schmidt (Eur J Pharmacol 1988; 34: 15-19).
1a. Claims 50-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Sethi et al. (Chapter 3: Targeting TNF for Treatment of Cancer and Autoimmunity” in Therapeutic Targets of the TNF Superfamily, 2009). 
1b. Claim 54 remains rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Rothstein et al. (“The Hurley and Sartorius Systems: Two Methods of Staging HS” [online][November 5 2016 archived version accessed on 3/10/2021 from web.archive.org/web/20161105101220/https://www.consultant360.com/exclusives/hurle y-and-sartorius-systems-two-methods-staging-hs]). 
1c.  Claim 56 remains rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Kimball et al. (JEADV 2016, 30, 989-994, first published 22 July 2015). 
1d. Claim 57 remains rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and as further evidenced by Nikiphorou et al. (Arthritis Research & Therapy, 2016 18:251). 
1e.  Claim 58 remains rejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and further in view of Collier et al. (BMJ 2013;346:f2121). 
1g.  Claim 59 remains ejected under 35 U.S.C. 103 as being unpatentable over Schuch, Thorlacius, Dick, and Schmidt as applied to claim 47 above, and further in view of Alavi et al. (J Am Acad Dermatol 2015;73:S55-61). 
The basis for this rejection is set forth at pages 7-12 of the previous Office Action (10 September 2021).
Applicant combines their arguments in response to the instant 35 U.S.C. 103 rejections. Applicant argues that none of the cited references teach treatment of hidradenitis suppurativa (HS) with the claimed dosage regiment. Applicant argues that the claimed dosage regiment provides an unexpected improvement in providing a sustained treatment response in HS patients. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
1.  Claim 47 recites administering secukinumab subcutaneously (s.c.) at a dose of 300 mg weekly during weeks 0, 1, 2 and 3 and thereafter s.c.  at a dose of 300 mg every two weeks beginning during week 4.
Both Schuch et al. and Thorlacius et al. teach treating hidradenitis suppurativa (HS) by subcutaneously administering secukinumab on a weekly basis at 300 mg weekly for 1 month (4 weeks), followed by 300 mg every 4th week.  The references teach improvement in the HS patient. The Examiner maintains that the only difference between the instant claims and the prior art is after the first month, 300 mg is subcutaneously administered every 2 weeks instead of every 4 weeks (as taught by Schuch and Thorlacius).  However, MPEP 2144.05 teaches: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).
2.  Regarding Applicant’s argument that the claimed dosage regiment provides an unexpected improvement in providing a sustained treatment response in HS patients; MPEP 716.02(b)   BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT teaches:  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).
In the instant case, Applicant has not established any unexpected results within the scope of the claims. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained

2.  Claims 47, 50, 51, 53-56, 59 and 62 remain rejected under 35 U.S.C. 103 as being obvious over Grant et al. (US 2018/0319881; published 11/8/18, priority date 5/5/17) in view of ClinicalTrials.gov Identifier: NCTO3099980 (Reference submitted by Applicant, first posted April 4, 2017) and ClinicalTrials.gov Identifier: NCT02421172 (Reference submitted by Applicant; first posted April 20, 2015).
The basis for this rejection is set forth at pages 14-19 of the previous Office Action (10 September 2021).
Applicant argues that US 2018/0319881 and the present application are commonly owned, and were commonly owned at the relevant dates.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
MPEP 717.02(a) Invoking the Prior Art Exception under 35 U.S.C. 102(b)(2)(C) [R-10.2019]B. Requirements to Establish Common Ownership teaches:  “The requirement for common ownership not later than the effective filing date of the claimed invention is intended to preclude obtaining ownership of the disclosed subject matter after the effective filing date of the claimed invention in order to except that subject matter as prior art by invoking a prior art exception. A statement of present common ownership is not sufficient.”
“The question of whether common ownership exists not later than the effective filing date of the claimed invention is to be determined on the facts of the particular case in question. Actual ownership of the disclosed subject matter and the claimed invention by the same individual(s) or organization(s) or a legal obligation to assign both the disclosed subject matter and the claimed invention to the same individual(s) or organization(s)/business entity(ies) must be in existence not later than the effective filing date of the claimed invention in order for the 35 U.S.C. 102(b)(2)(C)  exception to apply to the disclosed subject matter. A moral or unenforceable obligation would not provide the basis for common ownership.”
“Applications and subject matter disclosed in references (whether patents, patent applications, or patent application publications) will be considered by the examiner to be owned by, or subject to an obligation of assignment to the same person, not later than the effective filing date of the claimed invention, if the applicant(s) or patent owner(s) make(s) a statement to the effect that the application and the disclosed subject matter were, not later than the effective filing date for the claimed invention, owned by or subject to an obligation of assignment to the same person. Such a statement is sufficient to establish common ownership of, or an obligation for assignment to, the same person(s) or organization(s) for purposes of 35 U.S.C. 102(b)(2)(C). The applicant(s), patent owner(s), or the representative(s) of record have the best knowledge of the ownership of their application(s) and reference(s), and their statement of such is sufficient because of their paramount obligation of candor and good faith to the USPTO.”
“The statement concerning common ownership should be clear and conspicuous (e.g., on a separate paper) to ensure the examiner notices the statement. For example, an attorney or agent of record receives an Office action for Application X in which all the claims are rejected based upon subject matter disclosed in Patent A (either alone or in combination with other references) wherein Patent A is only available as prior art under 35 U.S.C. 102(a)(2). In her response to the Office action, the attorney or agent of record for Application X states, in a clear and conspicuous manner, that:  Application X and Patent A were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z."
“This statement alone is sufficient to invoke the prior art exception under 35 U.S.C. 102(b)(2)(C). Once common ownership is established, the subject matter disclosed in Patent A may not be used in a rejection under 35 U.S.C. 102  or 35 U.S.C. 103  against the claims of Application X. Patent A, however, could still be used as the basis for a double patenting rejection, if appropriate.” 
	In the instant case, Applicant does not make the statement, "Application X and Patent Y were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z,  (filling X, Y and Z with the appropriate application number, US Patent application number and company name). 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	2a. Claims 52, 60 and 61 remain rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., ClinicalTrials.gov Identifier: NCTO3099980 and ClinicalTrials.gov Identifier: NCT02421172, as applied to claim 47 above, and further in view of Schuch et al. (Reference of record Acta Derm Venereol 98: 151-152, 2018; ePub ahead of print Sep 13, 2017).
	2b. Claims 57 and 60 remain rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., ClinicalTrials.gov Identifier: NCTO03099980 and ClinicalTrials.gov Identifier: NCT02421172, as applied to claim 47 above, and further in view Thorlacius et al. (Reference of record; British Journal of Dermatology 179, pp182-185, 2018, ePub 27 June 2017). 
	2c. Claim 58 remains rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., ClinicalTrials.gov Identifier: .NCTO3099980 and ClinicalTrials.gov Identifier: NCT02421172, as applied to claim 47 above, and further in view of Collier et al. (Reference of record; “Diagnosis and management of hidradenitis suppurativa’, BMJ 346:f2121, pages 1-6, 2013).
The basis for the instant rejections are set forth at pages 19-23 of the previous Office Action (10 September 2021).
Applicant incorporates their response to the rejection under 35 U.S.C. 103 as being obvious over Grant et al. (US 2018/0319881) in view of ClinicalTrials.gov Identifier: NCTO3099980 and ClinicalTrials.gov Identifier: NCT02421172, in response to the instant rejections. 
Applicants arguments have been fully considered but are not found to be persuasive for the reasons discussed above in the maintained rejection under 35 U.S.C. 103 as being obvious over Grant et al. (US 2018/0319881) in view of ClinicalTrials.gov Identifier: NCTO3099980 and ClinicalTrials.gov Identifier: NCT02421172 and for reasons of record. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

		Conclusion
	No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        7/6/2022
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647